 126DECISIONSOF NATIONALLABOR RELATIONS BOARDTheWestchester County Executive Committee Representingthe Subordinate Unions Numbers 20,22, 27, 48, 51,55, 75 and83, of the Bricklayers,Masons &Plasterers InternationalUnion of America, of Westchester and Putnam CountiesandBuilders Institute of Westchester and Putnam Counties, Inc.Case No. 2-CB-3460-5.April 19, 1963DECISION AND ORDEROn January 2, 1963, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 08(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirined.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions.The Trial Examiner found that Respondent had violated Section8 (b) (3) and 8 (b) (1) (B) of the Act by threatening to strike, striking,and offering to call off its strikes against individual employer-membersof Builders Institute ofWestchester and Putnam Counties, Inc.,referred to here as the Institute, in order to force them to withdrawfrom the Institute, their collective-bargaining representative, and toenter into individual contracts with Respondent although it was obli-gated to bargain for an association wide agreement with the Institute.In its exceptions and brief, Respondent renews the argumentsrejected by the Trial Examiner, that there was an impasse in thenegotiations between Respondent and the Institute as of the closeof the bargaining session of May 2, 1962, and that it was privilegedto bargain with, and seek agreement from, individual employer-members under such circumstances, without violating Section8(b) (1) (B) and 8(b) (3).On the basis of the entire record, andcontrary to the Respondent's exceptions, we conclude that the nego-tiating parties had not reached an impasse in negotiations on May 2.1'Accordingly,we do not reach Respondent's contention that its conductwould havebeenlawful if the partieshad reached an impassein bargaining.142 NLRB No. 14. WESTCHESTER COUNTY EXECUTIVE COMMITTEE, ETC.127The last contract between Respondent and the Institute was due toexpire April 30, 1962.They met in negotiations for a new contracton March 8 and April 16 and 30. As of April 30, agreement on somefour minor issues had been reached, but there was still a substantialdifference between them as to the amount of the wage package.Re-spondent was seeking an additional 67 cents an hour in wages andfringe benefits, spread over a 2-year period.The Institute had offered42 cents for the same period. It was agreed that the old contractwould be extended to May 2, and that the parties would meet againon that date.On May 2 the parties again discussed the wage issue.Neither changed its previous position on the amount of the wagepackage or on the period to which it should apply.Their refusal to make any concessions on the wage issue at thissession does not, however, establish that an impasse had been reachedand that further negotiation would have been valueless. Thus, accord-ing to the notes taken by Respondent's secretary-treasurer of the May 2meeting, the Institute negotiators advised that they would have to con-sultwith their committee before they could change their position.They also agreed to meet anytime to continue negotiations after furtherconsultation with their principals, and in fact, when the parties metagain on May 11, after the Union had gone out on strike, they increasedtheir wage offer.Respondent also, according to the notes of thesession, did not foreclose further negotiations and, in fact, agreedto poll its membership to determine whether to accept the Institute'srequest that certain wages which had been paid in cash under theold contract might now be paid by check.Although no date for afurther meeting was scheduled on May 2 by the mediator who hadsat in at the last two meetings, he indicated that another meetingwould be called.On May 3 Respondent struck individual employermembers of the Institute and attempted to obtain separate contractsfrom them. As noted above, another meeting occurred on May 11 andagain on May 15.An impasse should not be mechanically inferred simply because theparties have failed to reach complete agreement after some specifiednumber of negotiating sessions or whenever one party announces thathis position is henceforth fixed and no further concessions can be ex-pected.Under the facts presented here, we agree with the TrialExaminer that no impasse had been reached by May 2.2 Only a few,Part of Respondent'sargument that an impasse existed as of May 2, is that theInstitute has in fact made such an admission in a suit which it has brought against theRespondent for damages under Section 301 of the Act,in which it alleges that the partiesreached a"deadlock" in their negotiations on or about May 1,1962.The theory onwhich the suit is based is that, because of the deadlock no new agreement had beenreached by May 2,and that consequently the terms in the old agreement remained ineffect, including a provision requiring arbitration of disputes and prohibiting strikes pend-ing such arbitration.The allegation of a deadlock in negotiations was simply to establishthat no new agreement had been reached,thus automatically renewing the old agreement ; 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiating sessions had been completed.Although the parties hadnot as yet made any progress on the wage issue, measured by con-cessions actually offered, the Institute had left open the possibility ofsome give-and-take by explaining that it would go back for furtherinstructions.Also, the Union had agreed to poll its membership re-specting concessions on one minor issue and agreement had alreadybeen reached on a number of others. The course of negotiations hadnot yet come to a dead end.'Inasmuch as there was no impasse as of May 2 it becomes clear,from Respondent's subsequent strikes of individual employers and itsefforts to obtain separate contracts, that it sought to drive a coercivewedge between these employers and the Institute in order to forcethem to abandon the Institute as their collective-bargaining repre-sentative.We therefore, conclude, as did the Trial Examiner, thatRespondent's actions after May 2 violated Section 8(b) (1) (B) and8 (b) (3) of the Act 4ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.'we do not construe this allegation as an admission that further bargaining after May 2would have been futile.Respondent further contends based on certain testimony by Frank, the Institute's execu-tive vice president,that "Itwas also admitted that the Institute advised its membersafterMay 2 that it was perfectly all right if the members wanted to sign individual con-racts with the Union."However we note as Frank further testified,that the Institutedid not so advise its members until "the latter part of May,"when the'Union's strike wasin existence and after a number of its members had already signed separate contracts.Frank explained that the Institute gave this advice to the remainder of the associationbecause it recognized that there was economic pressure on those members who had notsigned.8 See H.E. Fletcher Co.,131 NLRB 474, 483. The Board's decision inLumber andSawmillWorkers,Local 2647 et al.(Cheney California Lumber Company),130 NLRB235, 238, relied upon by Respondent,is inapposite.There the Board found that negotia-tions had reached an impasse,where, in addition to other facts showing the futility offurther bargaining,each party explicitly advised the other that Its position was firm-theemployer stating that it would give no ground absent a change in general economic condi-tions and the Union asserting that it would strike, if necessary, to protect its position."Hoisting&Portable Engineers Local anion#701 International Union of OperatingEngineers,AFL-CIO(Cascade Employers Association, Inc.),141 NLRB 469.5 The first sentence below the signature line in the notice to all employees is amendedto read: "This notice must remain posted for 60 consecutive days from the date of post-ing . . ." instead of "60 days from the date hereof. . . ."The notice is further amended by adding the following paragraph:"Employees maycommunicate directly with the Board'sRegional Office, 745 Fifth Ave.,New York, N.Y.,10022 Telephone No. Plaza 1-5500, if they have any question concerning this notice orcompliance with its provisions."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on May 18, 1962, by the Builders Institute,theGeneralCounsel of the National Labor Relations Board on August 17, 1962,issued andserved a complaint in the above-entitled case.On September 13, 1962,an answerwas received.The complaint alleges and the answer denies that the RespondentUnion by certain conduct has engaged in unfair labor practices in violation of Sec-tion 8(b)(1)(B) and 8(b)(3) of the National Labor Relations Act, as amended. WESTCHESTER COUNTY EXECUTIVECOMMITTEE, ETC.129Pursuant to notice a hearing was held in New York, New York, on October 22 and 23,1962, before Trial Examiner C. W. Whittemore.At the hearing all parties were represented by counsel and were afforded fullopportunity to present evidence pertinent to the issues, to argue orally, and to filebriefs.General Counsel argued upon the record. Briefs have been received fromthe Respondent and the Charging Party.After the close of the hearing a stipulationwas received, signed by counsel for all parties, its text being to the effect that certaintestimony of witness Edward J. Tobin, which fixed the date of a certain event asbeing May 1, 1962, is not to be relied upon. Said stipulation is hereby made a partof the record.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTYBuilders Institute ofWestchester and Putnam Counties, Inc.,' is a New Yorkcorporation.It is an association of some500 or 600 builders, contractors, suppliers,manufacturers, and financial institutions directly or indirectly engaged in the con-struction of residential and other buildings.More than 100 such members are em-ployers of bricklayers and masons.As the representative of such employers itnegotiates collective-bargainingagreements with, among others, the RespondentUnion.Since 1956 and until 1962 successive contracts have been entered into by thesetwo parties.The 1960-62 contract, in evidence, reveals that it was executed, onbehalf of themasoncontractors of the Institute,2 by the Institute's executive vicepresident,George A. Frank, and on behalf of the Respondent Union by James A.Nilan, chairman.During the year precedingissuanceof the complaint employer-members of theInstitute purchased and caused to be delivered to their places of business buildingmaterials valued at more than $50,000 directly from States of the United Statesother than the State of New York.The Instituteand itsemployer-members are personsand employersengaged incommerce withinthe meaningof the Act.H. THERESPONDENT UNIONTheWestchesterCounty Executive Committee Representing the SubordinateUnions Numbers 20, 22, 27, 48, 51, 55, 75 and 83, of the Bricklayers, Masons &Plasterers International Union of America of Westchester and Putnam Counties isa labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Settingand issuesThe issues raised by the complaint stem from certain admitted conduct by theRespondent Union shortly after the expiration of the 1960-62 contract referred toabove.The recordcontainslittle factual dispute as to the nature and circumstances of theactual union conduct:its attempt,by withholding members from work, to cause cer-tainmembers of the Institute to sign individual contracts while, at the same time,meeting andnegotiatingwith the Institute for an industrywide contract.The real questionhere iswhether, as General Counsel urges, such conduct isviolative of the citedsectionsof the Act. Section 8(b)(1)(B) prohibits a labororganization from restraining or coercing "an employer in the selection of his repre-sentatives for the purposes of collectivebargainingor the adjustment of grievances."Section 8 (b) (3) prohibits the refusal "to bargain collectively with an employer, pro-vided it [the labor organization] is the representative of his employees subject to theprovisionsof Section 9(a)."2Originally captioned as "The Mason Contractors of the Builders Institute of West-chester and Putnam Counties, Inc."The change is pursuant to a stipulation of theparties at the opening of the hearing.2It appears that the directors of the Institute appoint three "labor committees," eachto negotiate with different trades or crafts in the industry.The Institute's employinggroup here concerned consists of the members employing masons, bricklayers, andplasterers. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Relevant factsThe following facts are not in dispute,except in minor respects:(1)At all material times the Respondent has been,and is, the recognized collective-bargaining representative within the meaning of Section 9(a) of the Act of the em-ployees of the employer-members of the Institute in a unit consisting of all brick-layers,masons, and plasterers employed by said employer-members exclusive ofexecutives,guards, and supervisors as definedby the Act .3(2)At all material times the employer-members of the Institute have designatedit as their representative for the purposes of collective bargaining and the adjustmentof grievances with the Respondent as the representative of their employees in theabove-described crafts.4(3)On or about May 1, 1960, the Institute and the Respondent Union enteredinto a collective-bargaining agreement covering employees in the above-describedunit, by its terms to expire on April 30, 1962.On or about the latter date the partiesagreed to extend the expiration date to May 2, 1962.(4)Negotiating meetings looking toward a new contract were held by these partieson March 8, April 30, and May 2, 11, and 15, 1962.5(5) By the close of the April 30 meeting the parties had reached substantial agree-ment on many matters, but not on wages and certain "fringe" items. It was agreed,however, that the current contract would be extended to May 2.(6)At the close of the May 2 meeting all matters were still not agreed upon andthe State mediator who was present stated to both parties that while there "wasapparently no chance of agreement that evening," another meeting would be called .6(7)On May 3 and various dates thereafter the Union delegates visited membersof the Institute on their jobsites and informed them that unless they signed individualcontracts their employees (in theunit)would not be permitted to work. Credibleevidence establishes that the following incidents of this nature, among others,occurred:1.On May 3 or 4 Sam Gaglione, a representative of Local 27, went to VictorBorsari, vice president of Darby Construction Company and a member of theInstitute.He gave Borsari a form of an individual contract and, according to hisown testimony, told him to sign it, "or else no contract, no work." Borsaricommunicated with Frank, of the Institute, who advised him not to sign.Employees of this concern did not work until May 9, when Borsari's father,president of the Company, signed the individual contract with a delegate foranother Local of the Respondent;2.On May 3 Nicholas Sarasta, president of City-Wide Plasterers, Inc.,7was visited at the job-site in Briarcliff, New York, by Nilan and a delegate ofLocal 20 and was told by them that unless he signed the individual contract,a copy of which was submitted to him, they would "have to stop the job."Sarasta, a member of the Institute's committee which had been negotiating withNilan and the Union group, declined tosign,pointing out that since he belongedto the Institute he would "go along with whatever they did." City-Wide's job atBriarcliff as well as another in New Rochelle were thereupon "stopped" untilSarasta finally signed the individual contract some two weeks later;3.Employees of Romani & Picco, Inc., a member of the Institute, stoppedwork on May 3 or 4. On May 7 or 8 Charles Carino, business agent for Local 51,communicated with officers of this concern, both Picco and Romani, andinformed them that the stoppage would continue until they signed.A fewdays later an individual contract was signed and work was resumed;aAlthough the Respondent early in the hearing took various and conflicting positionsregarding this factual allegation of the complaint, just before the close of General Counsel'scase-in-chief, its counsel admitted the allegation in full.4 In a written stipulation in evidence the Respondent admitted this allegation of thecomplaint.5 The Respondent's answers neither admitted nor denied the complaint's allegation as tosuch negotiations on these dates.During the hearing counsel for the Respondent Unionbelatedly denied the allegation.The testimony of its own chief witness on the subject,Nilan,corroborates that of Frank as to the dates of the meeting.Nilan's testimony alsoindicates that there was an additional meeting, held on April 1G.6 The quotations are from Frank's credible testimony.Nilan testified that the mediatormade no arrangement for another meeting but admitted that he said he would "be intouch"with both himself and Frank.7About 30 days before the hearing the name of this company was changed to "CentralPlastering Corporation." WESTCHESTER COUNTY EXECUTIVE COMI\IITTEE, ETC.1314.On May 7 Sam Gaglione, a representative of Local 27, approached Ed-ward J. Tobin, head of North Lake Construction Corporation, and asked him tosign an individual contract.He declined, and was then told that while his mencould complete the day at work, they would not be permitted to work there-after until such a contract was signed.As a witness Gaglione admitted thatstewards were told to stop work without a contract.About a month laterTobin's son-in-law signed an individual agreement.(8)Concessions by counsel for the Union made during the course of the hearingestablish that the Respondent caused cessation of work by employees of employer-members of the Institute other than those named immediately above, for the purposeof obtaining signatures to individual contracts and offered to discontinue striking ifthey signed individual agreements.(9)As noted heretofore, negotiating meetings between the Respondent Unionand the Institute were held on May 11 and 15, 1962. On May 18 the Institute filedits charge, and no meetings have been held since May 15.C. ConclusionsThe foregoing facts, the Trial Examiner believes, fully support General Counsel'scontention that the Respondent has violated the cited sections of the Act.TheRespondent's coercive conduct was designed to force employer-members of theInstitute to abandon their own selection of a bargaining representative, in violationof Section 8(b)(1)(B).And by engaging in this coercive conduct at the same timeitwas negotiating with the Institute for an industrywide contract the Union clearlydisplayed bad-faith bargaining, in violation of Section 8(b) (3 ).The Trial Examiner agrees with General Counsel and the Charging Party that theforegoing conclusions are governed by the Board's determination of similar issuesinCascade Employers Association, Inc.,127 NLRB 488.8IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurring inconnection with the operations of the Charging Party described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entire recordin the case the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Westchester Company Executive Committee Representing the SubordinateUnions Numbers 20, 22, 27, 48, 51, 55, 75 and 83, of the Bricklayers, Masons &Plasterers InternationalUnion of America of Westchester and Putnam Countiesis a labor organization within the meaning of Section 2(5) of the Act.2.Builders Institute of Westchester and Putnam Counties, Inc. and its employer-members, and each of them, are and have been at all times material persons andemployers engaged in commerce within the meaning of Sections 2(1) and (2) and8(b)(1)(B) and (3) of the Act.3.At all times material the Respondent Union has been and is the recognizedcollective-bargaining representative, within the meaning of Section 9(a) of the Act,of the employees of the employer-members of the Institute in a unit consisting of allbricklayers,masons, and plasterers employed by said employer-members exclusiveof executives, guards, and supervisors as defined by the Act.4.At all times material the employer-members of the Institute have designatedthe Institute as their representative for the purposes of collective bargaining andthe adjustment of grievances with the Respondent as the representative of theiremployees.By its conduct and for the purposes above described the RespondentUnion has engaged in and is engaging in unfair labor practices within the meaningof Section 8(b) (1) (B) and (3) of the Act.9The TrialExaminer concludes that the facts do not support the Respondent's conten-tion that an "impasse"had been reached in negotiations on May 2. Furthermore, had asituation reasonably to be interpreted as an "impasse"or "deadlock"actually existed onthat date,its effect was clearly waived by the continuing negotiations with the Instituteon May 11 and 15.Lenglade Products,118 NLRB 885,at 988.712-548-64-vol. 142-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law it is recom-mended that The Westchester County Executive Committee Representing theSubordinate Unions Numbers 20, 22, 27, 48, 51, 55, 75 and 83, of the Bricklayers,Masons & Plasterers International Union of America of Westchester and PutnamCounties, its officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from:(a) In any manner restraining or coercing any employer who is a member ofBuilders Institute ofWestchester and Putnam Counties, Inc., in the selection ofthe said Institute, or any other person, group, corporation, organization, or associa-tion, as the representative for the purposes of collective bargaining or the adjustmentof grievances.(b)Refusing to bargain collectively with the said Institute with respect to thewages, hours, and other terms and conditions of employment of employees in theappropriate unit.(c)Giving effect to the individual contracts it executed with employer-membersof the Institute on and after May 2, 1962, or any modification, continuation, exten-tion or renewal thereof.2.Take the following affirmative action, which will effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the above-named Institute, withrespect to wages, hours, and other terms and conditions of employment of employeesin the unit found to be appropriate for bargaining purposes, and, if agreement isreached, embody the terms in a signed contract.(b)As hereafter set forth, post copies of the attached notice marked "Appendix." 9Copies of said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by an official representative of the Respondent,be posted by the said Respondent at its business office and customary membershipmeeting places, including all places where notices to members of the subordinateunions asnumbered above are customarily posted, immediately upon receipt thereofand be maintained by it for a period of 60 days thereafter.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Furnish to the said Regional Director signed copies of the attached noticemarked "Appendix" for posting by the employer-members of the said Institute, ifsuch employers are willing, in places where notices to their employees are customarilyposted.(d)Notify the Regional Director for the Second Region in writing, within 20days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith.'°01n the event that thisRecommendedOrder be adopted by the Board, the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."10 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the said Regional Director, in writing, within 10 days from the date ofthis Order, as to what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF EMPLOYERS WHO AREMEMBERS OF BUILDERS INSTITUTE OF WESTCHESTER AND PUTNAM COUNTIES, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that:WE WILL bargain collectively, upon request, with Builders Institute of West-chester and Putnam Counties, Inc., with respect to the wages, hours, and otherterms and conditions of employment of employees of the members of theabove-named Institute in the unit described herein, and, if agreement is reached,embody the terms in a signed contract. The bargaining unit is: FEDERAL DAIRY COMPANY, INC.133All bricklayers,masons, and plasterers employed by said employer-membersexclusive of executives,guards, and supervisors as definedby the Act.WE WILL NOT in any manner restrain or coerce any employer who is a memberof, or represented by, the said Institute in the selection of the said Instituteor any other person,group, corporation,organization or, association as arepresentative for the purposes of collective bargaining or the adjustment ofgrievances.WE WILL NOT give effect or enforce or attempt to enforce our individualcontracts with members of the above-named Institute which were executed onand after May 2, 1962.THE WESTCHESTER COUNTY EXECUTIVE COMMITTEEREPRESENTING THE SUBORDINATE UNIONS NUMBERS20, 22,27, 48,51, 55, 75 AND 83, OF THE BRICK-LAYERS,MASONS&PLASTERERS INTERNATIONALUNION OF AMERICA OF WESTCHESTER AND PUTNAMCOUNTIES,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Federal Dairy Company, Inc.andLocal Union No. 64, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case No. 1-CA-3115. April 19,1963SUPPLEMENTAL DECISION AND ORDEROn December 28, 1962, Trial Examiner Phil Saunders issued hisSupplemental Intermediate Report in the above-entitled proceeding,as set forth in the attached Supplemental Intermediate Report, inwhich the finding was made that employees Wilson Brown, CarmineLopez, James P. Fay, and Ralph Regine were entitled to backpay,and recommending that Wilson Brown be awarded backpay in theamount of $1,644.54; Carmine Lopez be awarded backpay in theamount of $1,890.30; James P. Fay be awarded backpay in the amountof $2,919.25; and that Ralph Regine be awarded backpay in theamount of $5,988.59.1The Respondent filed exceptions to the Sup-plemental Intermediate Report of December 28, 1962,,and supportingbrief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-The Board, by Decision and Order of March 3,1961,Federal Dairy Company, Inc.,130 NLRB 1158, directed the Respondent to make whole certain employees for theirlosses resulting from the Respondent's unfair labor practices.142 NLRB No. 17.